 

Exhibit 10.1

 

 

AMENDMENT

TO THE

UNIFI, INC. SUPPLEMENTAL KEY EMPLOYEE RETIREMENT PLAN

 

WHEREAS, Unifi, Inc. established the Unifi, Inc. Supplemental Key Employee
Retirement Plan (the “Plan”), an unfunded supplemental retirement plan for the
purpose of providing supplemental retirement benefits to a select group of
management employees;

WHEREAS the Plan was originally effective as of July 26, 2006 and was amended
effective as of January 1, 2009; and

WHEREAS, Unifi, Inc. now desires to amend the Plan to change the investment fund
used to adjust Plan account balances.

NOW, THEREFORE, Unifi, Inc. does hereby amend the Plan, effective as of December
31, 2017, as follows:

1.Section 4.2(b) is amended in its entirety to read as follows:

“(b)Account Adjustments.  Each Participant’s SERP Account shall be adjusted for
each Valuation Period as if such SERP Account had been invested in the Vanguard
Federal Money Market Fund (VMFXX).”

 

2.Except as expressly or by necessary implication amended hereby, the Plan shall
continue in full force and effect.

 

IN WITNESS WHEREOF, the undersigned authorized officer of the Company has
executed this instrument on behalf of the Participating Employers as of the 23rd
day of January, 2018.

 

UNIFI, INC.

 

 

 

 

By: /s/ John D. Vegas

 

Name: John D. Vegas

 

Title: Executive Vice President and

 

         Chief Human Resources Officer

 

 

 